Alliance Recovery Corporation 390-1285 North Telegraph Road Monroe, MI 48162 September 27, 2007 Peggy Kim, Esq. U.S. Securities and Exchange Commission Mail Stop 3561 450 Fifth Street, NW Washington, D.C. 20549 Re:Alliance Recovery Corporation Amendment No. 3 to Registration Statement on Form SB-2 Filed September 17, 2007 File No. 333-144976 Dear Ms. Kim: We are in receipt of your comment letter dated September 25, 2007 regarding the above referenced filing.As requested in your letter, we provide a response to the question raised by staff.For convenience, the matter is listed below, followed by the Company’s response. Selling Security Holders, page 9 1. We note your response to comment 1 in our letter dated September 13, 2007; however, we reissue our previous comment because it appears that Consulting may not receive these additional shares of the contract may be terminated with 30 days notice. We have amended the Consulting Agreement entered into with Global Consulting Group, Inc., on September 27, 2007 and will only compensate Global Consulting Group, Inc. 333,334 shares of our common stock for the term of the Agreement.The issuance is not based on the prevailing bid price of our common stock nor will the number of shares issued to Global Consulting Group, Inc. change whatsoever.To satisfy the terms of the Amended Consulting Agreement, we issued 333,334 shares of our common stock to Global Consulting Group, Inc.As such, we plan to revise the registration statement to reflect the share issuance and the Amended Consulting Agreement. Finally, the Company acknowledges the following: -should the Commission or the staff acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; -the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and -the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, ALLIANCE RECOVERY CORPORATION By: /s/ Peter Vaisler PETER VAISLER Chief Executive Officer and President
